Title: From John Quincy Adams to Thomas Boylston Adams, 23 October 1810
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 9
My Dear Brother,
St. Petersburg 11/23 October 1810.
It was a fortunate circumstance for us, that Mr. Jones had so prosperous and so expeditious a voyage and Journey—In sixty days after he went out to Quincy, to take my Mothers and your wifes letters for us, he delivered them into our hands—As they brought us the gratifying intelligence that all our friends were then well,  it gave us not only the pleasure which such tidings must always bring with them, but a great consolation, and relief from the anxiety, which letters of prior dates, but since received must have occasioned, had they been equally rapid in their conveyance—The letters which gave us information of my mother’s illness and yours in the Spring, and of that of several others of our friends at Washington, some weeks afterwards.
You will perceive by one or two of my last Letters, that I had been many months without receiving a line from you, and when Mr. Jone came with so short a passage, and directly from Quincy, still without a line from you, I could hardly listen to the suggestion which my reason naturally presented as an apology for you—to wit that when he went to Quincy for the letters; you was attending the Court at Dedham—And it is among the odd contingencies which this chance medley world produces, that this Gentleman should have come so quick without bringing a letter from you, and that not one of those to whom you actually did give letters, and which they intended to have delivered in person, has to this day reached St: Petersburg.
I believe however the stragglers have now all come in, though by your omission of the precaution to number them, I cannot precisely tell whether there are not some yet outstanding. I have heretofore informed you that we had received safely the box, by Mr. Harrod, although he himself came no farther than Konigsburg. About one fortnight since, yours of 7. May found its way to me from Christiansand, that hole of Norway, into which Mr. Smith, Mrs. C. Miller’s brother, had the misfortune, in common with so many of our countrymen to Stump—And yesterday morning I received from the Chancellor of the Russian Empire, Count Romanzoff yours of 27. March, with a packet containing a file of the Patriot, up, nearly to that time.—I have not learnt from the Count, how he received it; but I suppose it must have come with some ship’s Papers—I have not heard of Mr. De Wolf excepting by your letter, but you may be sure that he or any other Gentleman coming with a letter of introduction from you, will always be received with a most hearty welcome.
As both your letters were written in the midst of the hurly-burly of electioneering, I cannot but admire the moderation with which you speak of this triumph of sound Principles—I suppose you are this very moment in the agony of another struggle, for the House of Representatives of the next Congress. As the federalists since they have completely turned Tories have becomes as Zealous and intriguing as unprincipled factions always are—I suppose they will continue to start in every race, untill a permanent and steady issue of several successive elections shall bring them back to their senses—The Republican Victory of last Spring almost throughout New England, was quite unexpected to me—At present my expectations are that in Massachusetts the Republicans will gain two or perhaps three members on the Representation of the present Congress.—But at this distance both of time and place my expectations are more likely to be disappointed in the present instance than they were in the former—You do not tell me whether you have taken, or are in the intention of taking any part in the Elections
Our friend Shaw. did not send me one of those illustrious specimens of Statesmen; This called an Analysis of the Correspondence between Jackson and the Secretary of State—indeed I am sorry to say that I have not had a line from Shaw since I left home—But I know his multiplied and multifarious employments, and I do not ascribe his silence either to neglect, or to his sharing any of the political antipathy which his associates of the Anthology have thought propre to proclaim against me. I have nevertheless seen that stupendous monument of wisdom the Analyst, and have admired among other things in it, the profound penetration, with which it ferreted out of all its mystery the real object of the mission to Russia—It is well that “our writers” did not live in the hang witch times. With such a gift of second sight, and such an ungovernable volubility to tell its visions, they would certainly have been short lived—I have seen and perused also another of their splendid atchievements, of which even you have said nothing in your letters—I mean the Remarks upon the Review of Ames—I think it must have been a goodnatured and brotherly disposition to spare my blushes which must have prompted you to overlook this trophy of my Fame.
The Review of Ames was a parting kiss to “our writers”, to which it was but fair in them, to wing me a little of their sweet breath air of the Atlantic in return. I am so pleased to keep them in constant employment, that if I was now with you at home, I would breed as many pamphlets out of them, as the Sun raises maggots from a _____ barn door.
It was curious enough that within one week after my arrival at St: Petersburg, I added to all my former sins, which had provoked their doughty vengeance, that of discriminating between the American and the English manufactures of American Passports and Ship papers—I have not the time to tell you the story now; I told it to the Secretary of State in all its Circumstances at the time, although he did not receive untill the last of May my dispatches containing the narrative—But I will tell it in my next letter to you or to my Mother, and it will explain fully to you the true origin of all the flattering paragraphs with which the English Newspapers, and their Tory copyists in America have honoured me since my residence here.
I have always rejoiced at the mode which chance much more than design, gave me of a conveyance from America—but there is no escaping one’s destiny, and I have been abused in the newspapers both for putting the Nation to the enormous expence of a frigate to transport my precious carcass, across the ocean—and for landing at Cronstadt from a Merchant vessel loaded with sugar and coffee—How deeply venomous must be the feelings, and how scanty must be the food for them to subsist upon, which can feed upon such substances as those. Perhaps one half the Ministers of the United States, who have come to Europe, since the declaration of Independence have come on Frigates, and never a Syllable was lisped at the expence—The other half have come in merchant vessels, and no body ever heard how they landed, or of what the cargoes of the ships were composed—May such always be the reproaches of my enemies, and may they never have any thing worse to object against me!
True it is that while the insignificance of the American Minister’s appearance is the subject of Sarcasm, the theme is copious, and would be ludicrous in proportion to the details into which a person acquainted with his style of living here, and that of other Ministers, might inter—Compare him for instance with a French Ambassador who expends yearly three hundred thousand dollars, and you may judge how he must show—Compare him with the Ministers of petty principalities whose names are scarcely know to you, and the lowest of whose salaries are equivalent to twenty thousand dollars a year, and you may rely upon it he does not shine—He cannot associate upon terms of equality either with the other foreign Ministers—or with the Court Nobility of the Country; or even with the merchants who are making enormous Fortunes by American consignments of “Sugar and Coffee”—and to complete the picture it must be added that from all these three classes of Society he has received the most pointed and the most oppressive attentions—oppressive I call them, from the either impossibility with his means, of meeting them by the return which they so justly deserve—But he knows that to indulge but for a moment that honest pride which is uneasy untill it has reciprocated obligations of hospitality, would be total ruin to himself and his family—He therefore limits his expenditures to his allowance from his Country, shuns as much as he can those Circles of Society, with whose splendours he cannot vie, and lives almost entirely retired within the bosom of his own family—This you may say, is not very diplomatic—But it is absolutely necessary as you say, “to steer clear of the breakers”
With all this, we live in a manner to me very agreable, among ourselves and by no means unsocial. We form a considerable family, harmonizing very well together, and besides the Gentlemen who came with me, we have frequently the occasional Company of Mr. Smith, Mr. Jones, Mr Harris our Consul, and other Americans of whom there have been no small numbers here continually since our arrival—We are treated with every mark of consideration which we could desire, and have been frequently noticed with peculiar distinction, by the Sovereign himself, the source of all distinction, and whose countenance of itself suffices to insure respect from all classes of the People. The worst that we have to endure is from the climate which you will not envy us, when I tell you that I have been all this morning writing you this letter with a snow-storm beating upon my windows
News I can give you none. Not even from the army in Turkey, nor from the new crown Prince of Sweden, General Bernadotte. As I have two letters of yours to answer, I mean soon to write you again, My love and blessing to my dear Boys, who I hope are with you, and to whom I will write again ere long. Tell them that Charles speaks French almost as well and German better than English. And that he often scrables over a piece of paper saying that he must write to Brother John. My duty and that of my wife to my father and Mother, and affectionate remembrance to your wife, and the other branches of the family
Ever most truly your’s.
